     Case 2:13-cv-01841-JAM-JDP Document 35 Filed 10/14/20 Page 1 of 1


 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    MARVIN GLENN HOLLIS,                                  No. 2:13-cv-1841-JAM-JDP P
 9                          Plaintiff,
10              v.                                          ORDER
11    P. SAHOTA, et al.,
12                          Defendants.
13

14             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
15   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
16   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17             On September 9, 2020, the Court denied plaintiff’s application for leave to proceed in
18   forma pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. §
19   1915(g) and granted plaintiff fourteen days within which to pay the $400 filing fee for this action.
20   ECF No. 13. Plaintiff was warned that failure to pay the filing fee within fourteen days would
21   result in dismissal of this action. Id. Plaintiff has not paid the fee and the allotted time has
22   passed.
23             Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
24
      DATED: October 13, 2020                             /s/ John A. Mendez
25
                                                          THE HONORABLE JOHN A. MENDEZ
26                                                        UNITED STATES DISTRICT COURT JUDGE
27

28
                                                            1
